IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00391-CV

         IN THE INTEREST OF C.T., A.T., AND S.T., CHILDREN



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-4486-3


                          MEMORANDUM OPINION


      Dean Thorp attempts to appeal the termination of his parental rights as to C.T.,

A.T., and S.T. By letter dated November 14, 2013, the Clerk of this Court notified Thorp

that his notice of appeal appeared untimely and gave him an opportunity to respond.

From the information we received, it appears the trial court’s Nunc Pro Tunc Final

Order of Termination was rendered on May 28, 2013. An appeal from a judgment

terminating parental rights is an accelerated appeal; thus, the notice of appeal was due

June 17, 2013. See TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 20113); TEX. R. APP. P.

26.1(b). It was not filed until November 5, 2013. In the November 14, 2013 letter, the

Clerk warned Thorp that we would dismiss this appeal unless, within 10 days from the
date of the letter, a response was filed showing grounds for continuing the appeal. The

only response we received was another notice of appeal which does not show grounds

for continuing the appeal.

        Accordingly, because Thorp’s notice of appeal was very untimely and his

response did not provide grounds for continuing the appeal, this appeal is dismissed. 1

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                                    TOM GRAY
                                                    Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 12, 2013
[CV06]


1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).

In the Interest of C.T., A.T., and S.T., Children                                                   Page 2